Opinion by
Judge Rogers,
We affirm the order of the Court of Common Pleas of Cumberland County denying the prayer of the appellant, Thomas C. Hitchens’ Petition for Review of the suspension of his motor vehicle operator’s license under Section 1539 of the Vehicle Code, 75 Pa. C. S. §1539, on the able opinion of Senior Judge Fred W. Davis, specially presiding, for the court below, reported at 29 Cumb. L.J. 189 (1979).
Order
And Now, this 8th day of October, 1980, the order of the Court of Common Pleas of Cumberland County dismissing the appeal of Thomas C. Hitchens is affirmed.